 In the Matter of G. S. LINSLEY AND W. L. THRASH,DOING BUSINESSAS MIDWAY TRANSPORTATION COMPANYandINTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS, OFAMERICA, LOCAL 878, AFFILIATED WITH AMERICANFEDERATION OFLABORCase No. (1-1813.-Decided March 7, 1941Jurisdiction:motor transportation industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Charles A.'Kyle,for the Board.Mr. G. S. Linsley,of Glenwood, Ark., for the respondent.Mr. Odell Smith,of Little Rock, Ark., for the Union.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand HelpersofAmerica,Local878,affiliatedwithAmericanFederationof Labor,' herein called the Union, the NationalLabor RelationsBoard, herein called the Board, by theRegionalDirector for theFifteenth Region (New Orleans, Louisiana),issued its complaintdated January 20, 1941, against G. S. Linsley-and W. L. Thrash, doingbusiness as Midway Transportation Company, herein called the re-spondent,2 alleging that the respondent had engagedin and wasengaging in unfair labor practices affectingcommerce,within the:'The name of the Union appeared on all formal papers and pleadings as InternationalBrotherhood of Teamsters,Chauffeurs,Stablemen and Helpers of America,Local 878,affiliated with American Federation of LaborAt the hearing the Trial Examiner granteda motion to amend the pleadings so that they would conform with the terminology usedin the stipulation.The name of the Union contained in the latter document appears asit is printed in the text.2 The name of the respondent appeared in the pleadings as Midway Transportation Com-panyBy the motion mentioned in footnote 1 above, the pleadings and other formalpapers were amended to correspond with the name of the respondent as it appears in thestipulation and above in the text.30 N. L. R. B., No. 19.108 G. S. 'LINSLEY & W. L.. THRASH109meaning'of Section 8 (1), (3), and (5) and Section 2 (6)' and (7)Act.Copies of the complaint together with notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that respondent (1) discouraged membership in a labor-organization by discharging A. E. Rogers on October 26, 1940, and.subscduently, refusing ,to reinstate him, because of his-.membershipin and activities on behalf of the Union; (2) refused to bargain collec-tively with the Union on specified dates when the Union representeda majority of the respondent's employees in a unit appropriate forcollective bargaining; and (3) thereby and by other acts interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent filed noanswer.On February 5,,1941, the respondent, the Union, and an attorneyfor the Board- entered into a stipulation in settlement of the case,subject to the approval of the Board.The stipulation provides asfollows :Charges having been filed with the Regional Director, NationalLabor Relations Board,"-Fifteenth Region, complaint was issuedand served on all parties wherein -and whereby it was allegedthat the respondent engaged in unfair labor practices in viola-tion of Sections (1), (3), and (5), (sic) of the National LaborRelations Act (49 Stat., 449).All parties hereto acknowledgeservice of the Complaint, Notice of Hearing, and Charge.It being the intention of the parties to dispose of the matterswhich have 'arisen, it is hereby stipulated and agreed by andamongG. S. Linsley and W. L. Thrash, dba Midway Transporta-tionCompany; and International Brotherhood of Teamsters,Chauffeurs," Warehousemen and Helpers of America, Local No.878,.AF of L., by its President, Odell Smith; and by CharlesA. Kyle, designated attorney in this matter, National LaborRelations Board, Fifteenth Region; as follows :I'The respondent, G. S. Linsley and W. L. Thrash, dba MidwayTransportation Company, has since on about October 1st, 1940,carried on the said business with his principal office and placeof business in Glenwood, Arkansas.Respondent is engaged inthe business of transferring, trucking, transporting, and carryingfor compensation ^ general commodities, of which respondenttransports in excess of 300 tons during an average month.Ap- 110DECISIONSOF NATIONALLABOR RELATIONS BOARDproximately30 °Joor are destined to states other than the state of \Arkansas.Therespondent admits for the purpose of this, pr& eeding that itis engaged in interstate commerce within the meaning of Section2, Sub-sections (6) and (7) of the National Labor Relations Act.IIAll parties hereto waive all further and other procedure pro-vided by the National Labor Relations Act of the Rules andRegulations of the National Labor Relations Board, includingthe taking of testimony and the making of findings of fact andconclusions of law.IIIThis Stipulation, together with the Charge, Complaint; andNotice of Hearing, may be introduced in evidence by filingthem with the Chief Trial Examiner of the National LaborRelations Board Washington, D. C. and/or with the Trial Ex-aminer designated in this matter, and shall constitute the recordin this case.IVRespondent agrees to offer to A. E. Rodgers immediate and fullreinstatement to his former employment without prejudice to hisrights and privileges, and paying to him the sum of OneHundred-and Ninety Dollars ($190.00).VOn the basis of the facts stipulated in paragraph I above, thepleadings and the record described in paragraph III above, thisstipulation, and-by agreement of the parties hereto, the NationalLabor Relations Board may enter its order in the following formin the above-entitled case :ORDERThe National Labor Relations Board hereby orders that G. S.Linsley and W. L. Thrash, dba Midway Transportation Com-pany, its officers, agents, successors, and assigns will :1.Refrain from :(a) In any manner interfering with, restraining,or coercinghis employees in the exercise of their rights in self-organiza-tion, to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing, and G. -S. LINSLEY & W. L., THRASH,111to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act :(b)Discriminating against any employee because of hismembership in or activities on behalf of the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, andHelpers, of America, Local 878 AF of L;(c)Discouraging membership in the International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpersof America, Local 878 AF of L, or any other labor organizationof its employees.2.Take the following affirmative action to effectuate thepolicies of the Act :(a)Post notices in conspicuous places in his garages, andother places of business, particularly in the following termini-Little Rock, Hot Springs, Glenwood, and Texarkana, Arkansas,for a period of 60 days, stating that he will refrain in themanner aforementioned;(b) Offer to A. E. Rodgers immediate and full reinstatementto his former employment without prejudice to his rights andprivileges and pay to him the sum of One Hundred andNinety Dollars ($190.00) ;(e)Notify the Regional Director for the Fifteenth Regionin writing within ten days from the date of the approval ofthis stipulation by the National Labor Relations Board asto the steps the respondent has taken to comply with saidorder.VIThe respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication of the board, of a consent decree enforcing an orderof the board in the form herein above set forth, and herebywaives further. notice of the application for such decree.TheBoard will, as soon as conveniently possible, make application forsaid consent decree.VIIIt is understood and agreed that this stipulation embodies theentire agreement between the parties and there is no verbalagreement of any kind which varies, alters, or adds to thisstipulation. 1i2DECISIONSOF NATIONALLABOR RELATIONS BOARDVIIIIt is; understood and agreed further that this stipulation issubject to the approval of the National Labor Relations Boardand shall effective immediately on receipt of notice granting suchapproval.Pursuant to notice a hearing was held at Little Rock, Arkansas, onFebruary 6, 1941, before Horace A. Ruckel, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion appeared by their representatives; all- participated in the hear-ing.The formal documents, the pleadings, and the stipulation wereintroduced in evidence.No testimony was taken.The Trial Ex-aminer in the course of the hearing granted the motion of the Board'sattorney to dismiss those charges in the complaint alleging that therespondent had engaged in unfair labor practices within the meaningof Section 8 (5) of the Act.He further granted a motion to amendthe pleadings to make them conform with any differing terminologyemployed in the stipulation.These rulings of the Trial Examinerare hereby affirmed.On February 12, 1941, the Board issued its order approving thestipulation, making it part of the record in the case, and, pursuant toArticle III, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferring the proceedingto and continuing it before the Board for the purpose- of, entry of adecision and order by the Board pursuant to the provisions of thestipulation.On February 13, 1941, the parties to the original stipulation enteredinto a supplemental stipulation, which provides as follows :It being the intention of the parties to amend the originalsettlement Stipulation agreed on in these matters on February5, 1941, it is hereby stipulated and agreed by and among G. S.Linsley and W. L. Thrash, dba Midway Transportation Com-pany; and International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 878, A. F. ofL., by its president, Odell Smith; and by Charles A. Kyle,designated attorney in this matter, National Labor RelationsBoard, Fifteenth Region, as follows:1.Paragraph 2 of the original Settlement Stipulation shallbe amended to read as follows : All parties hereto waive allfurther and other procedure provided by the National LaborRelations Act and the- Rules and Regulations of the NationalLabor Relations Board, including the taking of testimony, andthe making of findings of fact and conclusions of law. G. S. LINSLEY & W. L. THRASH1132.Paragraph 3 of the original Settlement Stipulation shall beamended to read as follows: This Settlement Stipulation andSupplemental Settlement Stipulation, together with the charge,complaint, Notice of Hearing- and transcript may be introducedin evidence by filing them with the Chief Trial Examiner of theNational Labor Relations Board, Washington, D. C., and/orwith the Trial Examiner designated in this matter, and shallconstitute the record in this case.Section 2 (c) of the Order provided for in the original Settle-ment Stipulation shall be amended to read as follows : Notify theRegional Director for the Fifteenth Region of the NationalLabor Relations Board, in writing, within ten (10) days of theissuance of the Order what steps have been taken in compliancetherewith.On February 21, 1941, the Board issued its order approving thesupplemental stipulation and making it a part of the record in thecase.Upon the basis of the said stipulations and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, G. S. Linsley and W. L. Thrash, doingbusinessasMidway Transportation Company, is a partnership having itsprincipal, office and place of business in Glenwood, Arkansas.Therespondent is engaged in the business of transportingfor compensa-tion general commodities of which the respondenttransports in ex-cess of 300 toms during an average month.Approximately 30 percent of such general commodities originate in or are destined toStates other than the State of Arkansas.The respondent admits, forthe purpose of this proceeding, that it is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, and-commerce among theseveral States.-H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men andHelpers ofAmerica, Local 878,is a labor organization affil-iated with the American Federation of Labor. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act,'the National Labor Relations Boardhereby orders that the respondent, G. S. Linsley and W. L. Thrash,doing business as Midway Transportation Company, its officers,agents, successors, and assigns shall:1.Refrain from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7,of the National LaborRelations Act;(b)Discriminating against any employee because of his member-ship in or activities on behalf of the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen, and Helpers of America,Local 878, A. F. of L;(c)Discouraging membership in the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen, and Helpers of America,Local 878, A. F. of L. or any other labor organization of itsemployees.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Post notices in conspicuous places in its garages, and otherplaces of business, particularly in the following termini : Little Rock,Hot Springs, Glenwood, and Texarkana, Arkansas, for a period ofsixty (60) days, stating that it will refrain in the 'manner afore-mentioned ;(b) Offer to A. E. Rodgers immediate and full reinstatement to hisformer employment without prejudice to his rights and privileges,and pay to him the sum of One Hundred and Ninety Dollars($190.00) ;(c)Notify the Regional Director for the Fifteenth Region of theNational,Labor Relations Board, in writing, within ten (10) daysof the issuance of this Order what steps have been take in compliancetherewith.